DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-16 appears herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin et al. (hereinafter “Goldin”) (US 6,569,160 B1) in view of Panescu et al. (hereinafter “Panescu”) (US 2018/0078170 A1) and further in view of Levin et al. (hereinafter “Levin”) (US 9,591,981 B2).
Regarding claim 1, Goldin teaches
signal acquisition circuitry, (Fig. 3, at least char. 50, 52, 54, 62, 68, and 78) which is configured to receive from an intra-cardiac probe (Fig. 1, Char. 20: catheter) multiple intra-cardiac signals acquired by multiple electrodes of the probe, (Fig. 1 and 3, Char. 24 and 25) and to further receive a common ground signal for the multiple intra-cardiac signals, (Fig. 3: the signals travelling through return electrode (48)) and to digitize the intra-cardiac signals relative to the common ground signal so as to produce multiple digital signals; (Col. 10, Line 64- Col. 11, Line 14)
Fig. 3, Char. 56; Char. 5 is a signal generator that creates an AC signal (Col. 12, lines 59-61) which necessitates the use of an oscillator circuit) and to apply the AC signal to the common ground signal provided to the signal acquisition circuitry (Col. 12, Line 67-Col. 13, Line 6); and 
a processor, (Fig. 1, Char. 40: signal processing circuits) configured to detect the AC signal in the multiple digital signals, and to assess, based on the detected AC signal, respective qualities of physical contact between the electrodes and cardiac tissue (Col. 13, Lines 25-52) for each of the multiple electrodes separately. (Col. 10, Lines 13-46: When in use, reference electrode (25) would ideally only be in contact with blood, and be assessed as having no contact with tissue, while contact electrode (24) could either be in contact or not in contact with tissue and be assessed accordingly.)
Goldin further teaches that the signal to the return electrode is modulated, (Col. 12, Line 67-Col. 13, Line 6: the signal to return electrode (48) is first inverted in phase) 
Goldin does not explicitly teach the multiple intracardiac signals are modulated by applying the AC signal to the common ground signal, or that the respective qualities of physical contact between the electrodes and cardiac tissue by identifying distinct frequency response of tissue to the AC signal
Panescu, in a similar field of endeavor, teaches using a variation in the frequency response, or the impedance measurements over a range of frequencies, is indicative of whether an electrode is in contact with tissue or not. (Page 69, Par. [0505])

The combination of Goldin/Panescu, as discussed above, does not explicitly teach Goldin does not explicitly teach the multiple intracardiac signals are modulated by applying the AC signal to the common ground signal.
Levin, in a similar field of endeavor, teaches modulating a calibration signal with any suitable modulation technique, (Col. 6, Lines 31-34) which would include applying an AC signal to the calibration signal, in order to modulate the calibration signal and signals resulting from the calibration signal. (as evidence, please see attached nonpatent literature “Tait_Radio_Academy”, particularly the sections discussing amplitude and frequency modulation on pages 2 and 3: both the Input wave (modulating wave) and the carried wave shown in the images accompanying the amplitude and frequency modulation sections are AC signals.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Goldin/Panescu, as discussed above, to incorporate the teachings of Levin, and (Levin: Col. 6, Lines 31-40) By modulating the AC signal applied to the distal tip electrode, reference electrode, and return electrode, the common ground signal (resulting signals travelling through the return electrode) would also be modulated.
Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 9 being satisfied.
Regarding claim 7, the combination of Goldin/Panescu/Levin, as applied to claim 1 above, teaches the processor is configured to assess the respective qualities of physical contact (Goldin: Col. 13, Lines 25-52)
The combination of Goldin/Panescu/Levin, as applied to claim 1 above, does not explicitly teach that the assessment of the respective qualities of physical contact occurs in real-time.
Levin, in a similar field of endeavor, teaches a processor is configured to assess respective qualities of physical contact occurs in real-time. (Col. 9, Lines 44-50)
Furthermore, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation 
In the instant case, and as per (1), there is a need for fast and accurate data collection to efficiently diagnose any complications, such as the diagnosis of arrhythmias, in patients. As per (2), one of ordinary skill in the art would recognize that the processor can only be configured to assess the respective qualities of physical contact in either (A) in real time; or (B) after a delay/at a later time. As per (3), one of ordinary skill in the art would recognize that modifying the prior art based on the finite number of predictable solutions outlined herein can be done without changing the principles of operation of the prior art, and without changing the intended purpose of the prior art. As such, one of ordinary skill in the art would have a reasonable expectation of success when modifying the prior art. As per (4), assessing the quality of contact in real time allows for any errors in electrode placement, device configuration, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of the combination of Goldin/Panescu/Levin, as applied to claim 1 above, and to have modified them by having the processor be configured to assess the respective qualities of physical contact in real-time, as a matter of trying a finite number of predictable solutions, in order to allow for any errors in electrode placement, device configuration, or data collection to be identified and addressed quickly, increasing efficiency and convenience to both the user and subject.
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 15 being satisfied.
Claims 2-5, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) in view of Levin (US 9,591,981 B2), as applied to claims 1 and 9 above, and further in view of Fan et al. (hereinafter “Fan”) (US 9,585,593 B2).
Regarding claim 2, the combination of Goldin/Panescu/Levin, as applied to claim 1 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal. (Goldin: Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit))

Fan, in a similar field of endeavor, teaches generating and applying the AC signal (Col. 8, Lines 31-34) at two or more AC frequencies. (Col. 15, Line 64 – Col. 16, Line 4) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu/Levin, as applied to claim 1 above, to incorporate the teachings of Fan and configure the oscillator circuit to generate apply the AC signal at two or more AC frequencies. Doing so would allow for greater versatility of the device, allowing it to be used with a broader range of measuring devices (electrodes). (As suggested in Fan, Col. 15, Lines 48-53)
Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 10 being satisfied.
Regarding claim 3, the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal (Goldin: Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit)) at two or more AC frequencies (Fan: Col. 15, Line 64-Col. 16, Line 4 – it is implicit that this feature be present in the Goldin/Panescu/Levin/Fan combination, based on the rejection to claim 2 above.)

Fan further teaches generating and applying two or more AC frequencies simultaneously (Col. 15, Lines 64-66)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, to further incorporate the teachings of Fan and configure the oscillator circuit to generate and apply the two or more AC frequencies simultaneously. Doing so would allow the device to benefit from reduced costs and calibration time, as well as a reduction in noise production during data acquisition. (As evidence, please see nonpatent literature “Simultaneous Multi-Frequency Electrical Impedance Tomography” cited in the Non-Final Action mailed 10/09/2020)
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 4, the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, teaches the use of an oscillator circuit configured to generate and apply an AC signal (Goldin: Fig. 3, Char. 56; and Col. 12, Lines 59-64 (The generation of an AC signal necessitates the use of an oscillator circuit)) at two or more AC frequencies (Fan: Col. 15, Line 64-Col. 16, Line 4 – it is implicit that this feature be present in the Goldin/Panescu/Levin/Fan combination, based on the rejection to claim 2 above.)
The combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, does not explicitly teach the signal is varied over time between two or more frequencies.
Panescu further teaches a signal is varied over time between two or more frequencies. (Page 23, Par. [0178])
Panescu further teaches determining a contact state of the electrodes with a tissue (Page 27, Par. [0201]), and using the contact indication value to indicate varying levels of contact for each electrode. (Page 28, Par. [0205]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, to further incorporate the teachings of Panescu and have the oscillator circuit be configured to vary the AC signal over time between the two or more frequencies. Doing so would allow the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above to benefit from increased convenience and accuracy by being able to show the degree of contact between the electrode and the tissue, instead of only “on” or “off”. (As indicated by Page 28, Par. [0205])
Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4, since operation of the prior art 
Regarding claim 5, the combination of Goldin/Panescu/Levin/Fan, as applied to claim 2 above, teaches the processor is configured to assess the qualities of physical contact by detecting, per intra-cardiac signal, whether the detected AC signal matches a frequency response of blood or of cardiac tissue. (Goldin et al: Col. 13, Lines 25-52);
Regarding method claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 13 being satisfied.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) in view of Levin (US 9,591,981 B2), as applied to claims 1 and 9 above, and further in view of Kuck et al. (hereinafter “Kuck”) (US 2016/0331262 A1).
Regarding claim 6, the combination of Goldin/Panescu/Levin, as applied to claim 1 above, teaches the processor (Goldin: Fig. 1, Char. 40) is configured to assess the respective qualities of physical contact based on one or more AC signals. (Goldin: Col. 13, Lines 25-52)
The combination of Goldin/Panescu/Levin, as applied to claim 1 above, does not explicitly teach AC signals are uploaded from a memory.
Kuck, in a similar field of endeavor, teaches AC signals uploaded from a memory (Page 3, Par. [0038])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu/Levin, as applied to claim 1 above, to incorporate the teachings of Kuck and configure the processor to assess the respective qualities of physical contact based on one or more AC signals uploaded from a memory. Doing so would greatly increase the convenience and security features of the device. If the measurement data with the intra-cardiac signals and AC signal is saved to a memory component, it is protected from accidental data loss and can be retrieved at the user’s convenience during an unexpected error or event such as a power outage. This would greatly reduce the risk of having to retake measurements and would save time for both the subject and the user.
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 14 being satisfied.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldin (US 6,569,160 B1) in view of Panescu (US 2018/0078170 A1) in view of Levin (US 9,591,981 B2), as applied to claims 1 and 9 above, and further in view of Redmayne et al. (hereinafter “Redmayne”) (Use a Single Input to Acquire Two Similar Signals Simultaneously and Other AC Techniques for the LTC1864, Analog Devices, 04/10/2018).
Regarding Claim 8, the combination of Goldin/Panescu/Levin, as applied to claim 1 above, teaches the acquisition circuitry comprises at least one Analog-to-Digital Converter (ADC). (Goldin: Col. 10, lines 64-67; the use of an ADC is inherent in the device of Goldin’s ability to digitize signals from the catheter.)
The combination of Goldin/Panescu/Levin, as applied to claim 1 above, does not explicitly teach the ADC is configured to simultaneously digitize at least one of the intra-cardiac signals and the corresponding AC signal.
Redmayne teaches the ability of the LTC1864 ADC to digitize multiple signals simultaneously. (Page 1, Par. 1)
The combination of Goldin/Panescu/Levin, as applied to claim 1 above, does not explicitly state which ADC is used to digitize the signals. Giving Goldin broadest reasonable interpretation, Goldin could have used an ADC similar to the LTC1864 mentioned in Redmayne. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goldin/Panescu/Levin, as applied to claim 1 above, to incorporate the teachings of Redmayne and use an ADC capable of digitizing multiple signals simultaneously. Doing so would allow the device to benefit from greater precision, 
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 16 being satisfied.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./             Examiner, Art Unit 3794